Order filed September 28, 2017.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-17-00645-CR
                                      ____________

                           MANOJ ASTHAPPAN, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee


                     On Appeal from the 262nd District Court
                             Harris County, Texas
                         Trial Court Cause No. 1445052

                                        ORDER

       The clerk’s record in this case was due September 5, 2017. See Tex. R. App.
P.35.2. On September 6, 2017, the clerk of this court sent a letter to the Harris County
District Clerk, informing him the record had not been filed.

       The court has not received a request for an extension of time to file the record. The
record has not been filed with the court. We therefore issue the following order.

       We order the Harris County District Clerk, to file the record in this appeal on or
before October 31, 2017.


                                      PER CURIAM